981 F.2d 1251
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James F. JONES, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services,Defendant-Appellee.
No. 91-2570.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 17, 1992Decided:  December 28, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Daniel E. Klein, Jr., Magistrate Judge.  (CA-89-3231-R)
James F. Jones, Appellant Pro Se.
Deborah Fitzgerald, United States Department of Health & Human Services, Philadelphia, Pennsylvania, for Appellee.
D.Md.
AFFIRMED.
Before WIDENER and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
James F. Jones appeals from the orders of the magistrate judge affirming the Secretary's denial of his claims for disability insurance benefits and supplemental security income.* 42 U.S.C. § 405(g) (1988);  42 U.S.C.A. § 1383(c) (West 1992).  Our review of the record and the magistrate judge's opinions reveals that this appeal is without merit.  Therefore, we affirm on the magistrate judge's reasoning regarding the finding that Jones was not disabled, precluding his eligibility for either type of benefits.  Jones v. Sullivan, No. CA-89-3231R (D. Md. May 13, 1991).  We deny Jones's Motion for Judgment in light of this disposition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The case was decided by a magistrate judge with the consent of the parties pursuant to 28 U.S.C.A. § 636(c) (West Supp. 1992)